                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
UNITED STATES OF AMERICA et al.,   )
ex rel. JOHN R. BORZILLERI, M.D.,  )
                                   )
          Plaintiffs,              )
                                   )
     v.                            )     C.A. No. 14-031 WES
                                   )
BAYER HEALTHCARE                   )
PHARMACEUTICALS, INC., et al.      )
                                   )
          Defendants.              )
___________________________________)

                      MEMORANDUM OF DECISION

WILLIAM E. SMITH, Chief Judge.

     This case is before the Court on three motions: the United

States’ Motion to Dismiss the Complaint Pursuant to § 3730(c)(2)(A)

of the False Claims Act, ECF No. 166; Manufacturer Defendants’

Joint Motion to Dismiss the Second Amended Complaint, ECF No. 157;

and the Pharmacy Benefit Manager Defendants’ Joint Motion To

Dismiss Relator’s Second Amended Complaint, ECF No. 163.       After

careful consideration, the Court issued a text order on September

27, 2019 1, GRANTING the United States’ Motion to Dismiss and

DENYING both of Defendants’ Motions to Dismiss as moot.   This memo

explains the reasoning behind that order.




1 The Court subsequently issued an amended text order on October
1, 2019.
     In this qui tam action, relator John R. Borzilleri alleges

that pharmaceutical manufacturers and “Pharmacy Benefit Managers”

schemed to defraud Medicare Part D, a federal prescription-drug

program, in violation of the False Claims Act (“FCA”), 31 U.S.C.

§ 3729 et seq., and various state laws. 2             Relator’s Second Amended

Compl. (“SAC”), ECF No. 95. The United States (“the Government”)

declined   to    intervene   in   this       action   and   now   moves   for   its

dismissal.      United States’ Mot. to Dismiss the Complaint (“Gov’t

Mot. To Dismiss”), ECF No. 166. Borzilleri also filed an almost

identical action in the United States District Court for the

Southern District of New York. United States ex rel Borzilleri v.

AbbVie, Inc., No. 15-CV-7881 (JMF), 2019 WL 3203000 (S.D.N.Y. July

16, 2019). In that action, Judge Furman granted the Government’s

motion and dismissed all of Borzilleri’s FCA claims. Id. at *3.

This Court agrees with Judge Furman’s well-reasoned opinion.

     The FCA is structured to allow private plaintiffs to bring a

civil action on behalf of the United States, but also to allow the

Government substantial control over these actions. See 31 U.S.C.

§ 3730(b). Specifically, the Government has the right to “dismiss

the action notwithstanding the objections of the person initiating

the action if the person has been notified by the Government of




2 For a more detailed recitation of the facts and procedural
history, see the Manufacturer Defendants’ Joint Motion to Dismiss.
ECF No. 157, p.3-10.
                                         2
the filing of the motion and the court has provided the person

with an opportunity for a hearing on the motion.” 31 U.S.C. §

3730(c)(2)(A). However, the statute does not explicitly state what

standard courts should use to review the Government’s motion to

dismiss an action under the FCA.

     The courts that have addressed this issue are split on whether

the Government must demonstrate a “rational relation” between its

reasons for dismissal and a legitimate government interest, or

whether the Government has essentially “unfettered” discretion to

dismiss. See United States ex rel. Sequoia Orange Co. v. Baird-

Neece Packing Corp., 151 F.3d 1139, 1145 (9th Cir. 1998)(holding

that the Government must demonstrate a “valid government purpose”

for dismissal and “a rational relation between dismissal and

accomplishment of [that] purpose”)(internal citation omitted); see

also Ridenour v. Kaiser-Hill Co., L.L.C., 397 F.3d 925, 936 (10th

Cir. 2005) (adopting the “valid government purpose” standard); but

see Swift v. United States, 318 F.3d 250, 252 (D.C. Cir. 2003)

(reading the statute to give the Government an “unfettered right”

to dismiss a qui tam action); Riley v. St. Luke’s Episcopal Hosp.,

252 F.3d 749, 753 (5th Cir. 2001) (explaining in dicta that “the

government retains the unilateral power to dismiss an action” under

section 3730(c)(2)(A)).     The First Circuit has not yet formally

adopted   a   standard,   although       the   District   of   Massachusetts

expressed support for the more discretionary standard espoused in

                                     3
Swift.     Nasuti ex rel. United States v. Savage Farms, Inc., No.

12-30121-GAO,       2014     WL    1327015          at    *1     (D.     Mass.    Mar.    27,

2014)(adopting the Magistrate Judge’s recommendation and noting

that the court finds the “Swift rationale more persuasive” but

declines to formally resolve which standard applies).

       The Court does not need to decide which standard to adopt

today since the Government’s motion would be granted under either

standard. See, e.g. Nasuti, 2014 WL 1327015 at *1 (holding that

the government’s motion to dismiss should be granted under either

standard of review); Chang v. Children’s Advocacy Ctr. of Del.,

No.    18-2311,     2019     WL        4309516,          *2    (3rd      Cir.    Sept.     12,

2019)(declining to take a side in this circuit split because

relator failed “even the more restrictive standard”); AbbVie, 2019

WL 3203000, at *2. Under the stricter standard, the Government has

shown at least one “valid government purpose” for dismissing this

action -- the burden this continuing litigation would place on the

Government’s resources.                See Gov’t Mot. to Dismiss 13-16. For

example, Bozilleri’s Complaint alleges, among many other things,

“widespread” fraud among all the parties involved in Medicare Part

D   drug   coverage.       SAC    at    ¶33.       The    Government       explained      that

litigating that allegation alone would necessitate an “inquiry

into   a   wide     array    of    contractual,               billing,    reporting,      and

analytical material by means of potentially vast and intrusive

discovery    that    will    impact       both      the       United   States    and     third

                                               4
parties.” Gov’t Mot. to Dismiss 14. The Court has no reason to

doubt the Government’s contention that further litigation in this

action will impose a significant burden on several federal agencies

and take resources away from the administration of parts of the

Medicare program. Id. at 15.

     The Government’s desire not to expend more resources on this

lawsuit, especially where it has declined to intervene because it

“does not believe that it is in the public interest to pursue this

lawsuit,”   is   a   valid   and   sufficient   justification   for   the

Government’s dismissal.      Id. at 15; See e.g. Sequoia Orange, 151

F.3d at 1146 (“The district court . . . properly noted that the

government can legitimately consider the burden imposed on the

taxpayers by its litigation, and that, even if the relators were

to litigate the FCA claims, the government would continue to incur

enormous internal staff costs.”); Swift, 318 F.3d at 254 (noting

that dismissal would also be proper under Sequoia Orange because

the Government’s interest in not “expending resources monitoring

the case, complying with discovery requests, and so forth” was “a

legitimate objective, and dismissal of the suit furthered that

objective.”). Similarly, the Nasuti Court concluded that dismissal

was appropriate because of the Government’s concern over incurring

“substantial costs in monitoring the litigation, . . . responding

to discovery requests, and clarifying Relator’s misstatements of

the law.” 2014 WL 1327015, at *11.

                                     5
     Despite Bozilleri’s contention to the contrary, the potential

merit of his claims does not overcome the Government’s arguments

for dismissal. Relator’s Opp’n to United States’ Mot. to Dismiss

(“Rel. Opp’n”), ECF No. 170;        see Sequoia Orange, 151 F.3d at 1144

(rejecting the contention that lack of merit is the exclusive

ground on which the government can seek dismissal); United States

ex rel. Wickliffe v. EMC Corp., 473 F. App’x 849, 854 (10th Cir.

2012) (“[T]he potential merit of a qui tam action is insufficient

to overcome the government’s rational reasons for dismissing the

suit.”); Ridenour,     397   F.3d    at   936,   940   (affirming    grant   of

Government’s motion to dismiss despite the Government’s concession

that the relator’s claims have merit). Moreover, the Government’s

position is strengthened by its steadfast refusal to concede the

merits of Borzilleri’s claims. See Gov’t Mot. to Dismiss 15-16;

Nasuti, 2014 WL 1327015, at *11 (finding that litigation costs

represent a valid governmental interest especially “in a case like

this . . . where the Government contends that Relator’s claims

lack merit.”).

     Under   the   “valid    government    purpose”     standard,    once    the

Government has articulated that purpose, and a rational relation

between dismissal and accomplishment of that purpose, the burden

shifts to the relator to show that, nonetheless, the dismissal is

“fraudulent,     arbitrary   and    capricious,    or    illegal.”    Sequoia

Orange, 151 F.3d at 1145 (internal citation omitted).                 To meet

                                      6
that burden, the relator must offer actual evidence of impropriety

or fraud, not mere speculation.          Nasuti, 2014 Wl 1327015, at *12;

United States ex rel. Toomer v. TerraPower, LLC, No. 4:16-cv-

00226-DCN, 2018 WL 4934070, at *6 (D. Idaho Oct. 10, 2018).

Borzilleri fails to meet this burden.

      Borzilleri’s    argument     that     the   Government    failed    to

adequately investigate his claims is roundly rebutted by the

Government’s detailed description of the lengthy, costly, and

substantial investigation it undertook over the course of several

years using multiple offices and agencies. Rel. Opp’n. 22-26; Gov’t

Mot. to Dismiss 15-16; United States’ Reply Memorandum of Law in

Further Support of its Motion to Dismiss (“Gov’t Reply”), ECF No.

177, 9-11; see United States v. EMD Serono, Inc., 370 F. Supp.3d

483, 489 n.15 (E.D. Pa. Apr. 3, 2019) (concluding, based on the

Government’s briefing, that the Government expended “substantial

time and resources” on its investigation). The Relator has pointed

the Court to United States ex rel. Cimznhca, LLC v. UCB Inc., 17-

CV-765-SMY-MAB, 2019 WL 1598109 (S.D. Ill. Apr. 15, 2019), in

support of his arguments, but that case is distinguishable. There,

the   Court   found   that   the   Government     had   not   conducted   an

investigation of the relator’s specific claims, instead pursuing

only a collective investigation of eleven cases filed by the

relator against various defendants. Id. at *3.           Moreover, even a

failure to adequately investigate would prove, at the most, mere

                                     7
negligence       on    the    part    of    the       Government.         As   Judge   Furman

concluded, “nothing put forward by Borzilleri suggests, let alone

shows, that the Government’s stated reason for dismissing this

action     is    fraudulent,         arbitrary        and   capricious,        or   illegal.”

AbbVie, 2019 WL 3203000, at *3.

         Many of Borzilleri’s remaining arguments can be boiled down

to his subjective disagreement with the underlying conclusions of

the Government’s investigation. Rel. Opp’n 18-22. But this Court

declines        to    second-guess         the       Government’s     investigation        and

conclusions when that is clearly not the Court’s role under §

3730(c)(2)(A).         See Gov’t Reply 4.

         Borzilleri      is    also     not      entitled        to   the      discovery    or

evidentiary hearing that he seeks. See Rel. Opp’n 2.                                To allow

such a costly process based merely on the relator’s speculation

would defeat the very reason that the Government seeks dismissal

–   to    preserve      its    limited      resources.           United   States     ex    rel.

Nicholson v. Spigelman, No. 10 C 3361, 2011 WL 2683161, at *3 (N.D.

Ill. July 8, 2011) (explaining that permitting the relator to

conduct discovery would “allow[] what the Government was trying to

avoid in moving to dismiss the action—costly and time consuming .

.   .    discovery      with   little       prospect        of    significant       recovery”

(quoting Ridenour, 397 F.3d at 938)); accord Toomer, 2018 WL

4934070, at *6.



                                                 8
      In sum, the Government has met its burden for dismissal under

either standard, and, as required by the statute, Borzilleri was

afforded the opportunity for a hearing.              See Min. Entry for Sept.

26, 2019; 31 U.S.C. § 3730(c)(2)(A). Accordingly, Borzilleri’s FCA

claims are dismissed.   His common law claims for unjust enrichment

and   common-law   fraud,   SAC   ¶¶       800-06,    are   dismissed   because

Borzilleri does not have standing under the FCA to bring these

claims on behalf of the United States. See United States ex rel.

Walsh v. Eastman Kodak Co., 98 F. Supp. 2d 141, 149 (D. Mass.

2000); In re Pharm. Indus. Average Wholesale Price Litig, No.01-

12257-PBS, 2007 WL 4287572 at *5 (D. Mass. Dec. 6, 2007). This

Court   declines   to   exercise       supplemental         jurisdiction   over

Borzilleri’s remaining state law claims, SAC ¶¶717-803.              Rodriguez

v. Dual Mort. Corp., 57 F.3d 1168, 1177 (1st Cir. 1995) (“As a

general principle, the unfavorable disposition of a plaintiff’s

federal claims at the early stages of a suit . . . will trigger

the dismissal without prejudice of any supplemental state-law

claims.”).

      For the foregoing reasons, the Government’s Motion to Dismiss

is GRANTED. Borzilleri’s FCA claims are thereby dismissed with

prejudice as related to Borzilleri, but without prejudice as

related to the United States.          Additionally, Borzilleri’s state

law claims are dismissed without prejudice.                  Pursuant to this

ruling, Defendants’ Motions to Dismiss, ECF Nos. 157 and 163 are

                                       9
DENIED as moot.     The Clerk of Court is directed to terminate all

motions and close the case.



IT IS SO ORDERED.



 William E. Smith
 Chief Judge
Date: October 21, 2019




                                  10
